ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-3 99, recommending that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4), WILLIAM G. SCHER, formerly of HACKENSACK, who was admitted to the bar of this State in 1990, be disbarred based on respondent’s affidavit of resignation in the state of New York for conduct that in New Jersey violates RPC 1.15(a)(knowing misappropriation of funds), RPC 8.1(a)(knowingly make a false statement of material fact to disciplinary authorities), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And WILLIAM G. SCHER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that WILLIAM G. SCHER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that WILLIAM G. SCHER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WILLIAM G. SCHER pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the *57funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that WILLIAM G. SCHER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution, of this matter, as provided in Rule 1:20-17.